This case comes before us on a Buie 9 motion for release pending appeal.
For that reason we do not review the action of the trial justice, but rather hear the motion de novo. The record supplied to us set forth the reasons for the trial justice’s denial of bail pending appeal, and although his findings are not binding on us they are entitled to great weight if supported by competent *960evidence of probative force. See Quattrocchi v. Langlois, 100 R.I. 741, 219 A.2d 570 (1966); State v. Manfredi, 117 R.I. 990, 369 A.2d 1118 (1977). On examination of the records supplied by the parties, we find ourselves in agreement with the trial justice’s finding that the defendant’s release would pose a threat to the community and that because of the severity of the sentence, the defendant might remove himself from the jurisdiction. Accordingly, we deny the defendant’s motion for release on bail pending appeal.
Julius C. Michaelson, Attorney General, Nancy Marks Rahmes, Special Asst. Attorney General, for petitioner.
Bevilacqua & Cicilline, John F. Cicilline, for defendant.
Bevilacqua, C. J. not participating.